Citation Nr: 0819202	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-38 225	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for hypertension 
and heart disease, claimed as secondary to post-traumatic 
stress disorder (PTSD) and diabetes mellitus, and, if so, 
when service connection may be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from July 1967 through July 
1969, with additional unverified inactive service.  This 
appeal comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which continued and confirmed a previous denial of 
service connection for hypertension and heart disease, 
claimed as secondary to post-traumatic stress disorder (PTSD) 
and diabetes mellitus.  
 

FINDINGS OF FACT

1.	The veteran in this case served on active duty from July 
1967 to July 1969.

2.	On June 5, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The appellant, 
through his authorized representative, Disable American 
Veterans, has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.




		
MARJORIE A. AUER 
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


